[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a hearing in damages following default against the defendant for failure to appear, at which the plaintiff, the plaintiff's mother and Dr. Betty Rich, a Clinical psychologist with a background in treating people for post traumatic stress disorders, testified, the Court enters judgment as follows.
On February 15, 1990, the then fourteen year old plaintiff was sexually assaulted by the defendant, who was nineteen years of age. The act was one of sexual intercourse as defined by statute. The defendant was convicted upon his plea of guilty, of Risk of Injury to a Minor (Connecticut General Statutes 53-21) and received a sentence of three years, execution suspended after three months, with a three year probationary period in connection with this assault.
The crime left the plaintiff severely traumatized. She had eleven counseling sessions with Dr. Rich but because of finances she had to discontinue her therapy. She could benefit from extensive therapy and would probably require at least five years of treatment according to Dr. Rich's experience in treating such disorders. Without treatment her prognosis for full recovery is poor. The plaintiff's symptoms and effects, directly related to the sexual assault include the following:  fear of men, embarrassment and humiliation, withdrawal from public activities and withdrawal from her family, attempts at self mutilation (ie razor slashes to her arms), dropping out of school (she had been an honors student previously), fear of retaliation by the defendant, leaving her family home to live in another state, nightmares, flashbacks, and becoming pregnant at a young age to "prove" her normalcy and self-worth.
In summary this youngster's childhood was destroyed, she is permanently psychologically scarred and emotionally traumatized. She could benefit from psychological counseling, but cannot afford to pay for it. Her family life has been torn asunder since she is so fearful of living in Connecticut with her parents. Her damages are substantial and permanent.
Judgment shall enter for the plaintiff in the amount of $200,000.00.
Klaczak, J. CT Page 731